MORRISON, Judge
(dissenting).
I do not agree to the reversal of this conviction. The primary offense occurred at night on Moore Street in the Oak Cliff section of Dallas. Only the robber (appellant) and the victim were present, and the victim’s money was taken. The extraneous offense occurred at night on Moore Street in the Oak Cliff section of Dallas. Only the robber (appellant) and the victim were present, and the victim’s pocketbook and its contents were taken. The evidence reflects that appellant lived with his father in the vicinity of Moore Street in the Oak Cliff area.
Even though six months had elapsed between the commission of the primary and the extraneous offenses, I conclude, as I have in Henriksen v. State, Tex.Cr.App., 500 S.W.2d 491, that there was enough similarity between the manner in which the offenses were committed to hold that the extraneous offense was admissible. In both this case and Henriksen, supra, the offenses were robberies and alibi was the defense. See also Ransom v. State, Tex. Cr.App., 503 S.W.2d 810.
I respectfully dissent.